10-2255-ag
         Weng v. Holder
                                                                                       BIA
                                                                               A073 679 660
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 22nd day of May, two thousand twelve.
 5
 6       PRESENT:
 7                RALPH K. WINTER,
 8                JOSÉ A. CABRANES,
 9                ROBERT D. SACK,
10                     Circuit Judges.
11       _______________________________________
12
13       XIAO LIAN WENG,
14                Petitioner,
15
16                        v.                                    10-2255-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       ______________________________________
22
23       FOR PETITIONER:               Gary J. Yerman, New York, New York.
24
25       FOR RESPONDENT:               Tony West, Assistant Attorney
26                                     General; Richard M. Evans, Assistant
27                                     Director; Andrew Oliveira, Trial
28                                     Attorney, Office of Immigration
29                                     Litigation, Civil Division, United
30                                     States Department of Justice,
31                                     Washington, D.C.
1         UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5         Petitioner Xiao Lian Weng, a native and citizen of the

6    People’s Republic of China, seeks review of a May 11, 2010,

7    order of the BIA denying her motion to reopen.    In re Xiao

8    Lian Weng, No. A073 676 660 (B.I.A. May 11, 2010).    We

9    assume the parties’ familiarity with the underlying facts

10   and procedural history in this case.

11        We review the BIA’s denial of a motion to reopen for

12   abuse of discretion.   Kaur v. BIA, 413 F.3d 232, 233 (2d

13   Cir. 2005) (per curiam).   When the BIA considers relevant

14   evidence of country conditions in evaluating a motion to

15   reopen, we review the BIA’s factual findings under the

16   substantial evidence standard.    See Jian Hui Shao v.

17   Mukasey, 546 F.3d 138, 169 (2d Cir. 2008).

18   I.   Changed Country Conditions

19        Here, Weng’s motion to reopen was indisputably time-

20   barred as it was filed more than thirteen years after the

21   BIA’s dismissal of her appeal of her removal order.      See

22   8 U.S.C. § 1229a(c)(7)(C).   However, there are no time


                                   2
1    limitations on motions to reopen if the alien establishes

2    materially “changed country conditions arising in the

3    country of nationality.”   8 U.S.C. § 1229a(c)(7)(C)(ii); see

4    also 8 C.F.R. § 1003.2(c)(3)(ii).

5        Weng challenges the BIA’s determination regarding

6    changed country conditions, as to the weight it gave to

7    evidence and its determination that conditions had not

8    changed.   Contrary to Weng’s position, the agency did not

9    abuse its discretion in giving little weight to letters from

10   her friend and relative, as the letters were vague and were

11   not corroborated by evidence such as a police report,

12   medical records, or accounts from church members.   See Xiao

13   Ji Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 342 (2d Cir.

14   2006) (noting that the weight afforded to the applicant’s

15   evidence lies largely within the discretion of the agency).

16       Nor did the BIA abuse its discretion in analyzing

17   whether Weng established changed country conditions in

18   China.   Here, the BIA considered the evidence, provided

19   citations to the record, and concluded that the material

20   submitted by Weng did not support a finding of changed

21   conditions regarding China’s policy affecting Christians.

22   We have held that “[w]hen an applicant moves to reopen his


                                   3
1    case based on worsened country conditions, and introduces

2    previously unavailable reports that materially support his

3    original application, the BIA has a duty to consider these

4    reports and issue a reasoned decision based thereon, whether

5    or not these reports are clearly determinative.”     Poradisova

6    v. Gonzales, 420 F.3d 70, 78 (2d Cir. 2005) (emphasis in

7    original).   The BIA satisfied its duty and declined to find

8    the evidence persuasive of changed conditions.   Accordingly,

9    we find that the BIA did not abuse its discretion.     See Jian

10   Hui Shao, 546 F.3d at 171 (“We do not ourselves attempt to

11   resolve conflicts in record evidence, a task largely within

12   the discretion of the agency.”). This finding is consistent

13   with prior cases before this Court.   See Yue Rong Zhang v.

14   Holder, 430 Fed. Appx. 33 (2d Cir. 2011).   Given that we

15   find that the BIA did not abuse its discretion in concluding

16   that there was no evidence of changed country conditions, we

17   need not rule on Weng’s argument that the BIA stated, and

18   thereby applied, a heightened standard in deciding his prima

19   facie eligibility for relief.

20       We have considered Weng’s arguments on appeal and find

21   them to be without merit.   For the foregoing reasons, the

22   petition for review is DENIED. Any pending request for oral


                                     4
1   argument in this petition is DENIED in accordance with

2   Federal Rule of Appellate Procedure 34(a)(2) and Second

3   Circuit Local Rule 34.1(b). Any pending motion for a stay of

4   removal in this petition is DISMISSED as moot

5                              FOR THE COURT:
6                              Catherine O’Hagan Wolfe, Clerk




                                 5